Cook, P. J.,
delivered the opinion of the court.
We have examined the evidence taken at the trial of this case, and it seems clear to us that the defendant below met the burden imposed by the prima facie statute. The defendant showed just how and under what circumstances the mules were injured by the running train. It appears that the engineman did everything possible to avoid striking the animals after he saw them. We can find nothing in the testimony of plaintiff’s witnesses in conflict with the testimony of the engineman. We may admit all that plaintiff’s evidence tends to prove, and yet we are unable to see wherein the defendant’s witnesses are contradicted. It stands undisputed that the train crew were not negligent when they discovered the mules on the track.
There is no obligation on the servants of the company to keep a lookout for trespassing stock.. We think the engineman gave a perfectly valid reason for his not seeing the mules earlier, and we can find no facts or circumstances warranting a belief that he falsified. We *161are unable to say that the engineman’s statement of the facts is unreasonable, in the absence of any evidence tending to a contradiction thereof, and we find no such evidence in the record.

Reversed cmd remanded.